Milton A. Wiltse, J.
Defendant was convicted upon a plea of guilty before the Honorable Karl L. Wheeler, Justice of the Peace of the Town of Champion, New York, on September 14, 1961, of violation of section 185 of the Penal Law. This section relates to cruelty to animals.
Judgment of conviction was entered on the above date, and the defendant has appealed.
Several errors are alleged in the affidavits filed by the defendant and his counsel.
The defendant sets forth: “ the Court failed to advise deponent that he was entitled to an adjournment of said charge, for the purpose of making application to the County Court of Jefferson County, to have his case presented to the G-rand Jury.”
The return filed by the Justice of the Peace states the following with regard to this point: “A footnote to Sec. 185 of the Penal Law appearing in the Dennis Magistrates’ and Justices’ Manual states as follows: ‘ This particular charge is one of which a Justice of the Peace or Police Justice has full power of hearing, trial and sentence if committed in his Town or Village.’ I interpret this to mean the offense is not indictable.”
The Court of Appeals in People v. Haskell (9 N Y 2d 729, 730) has held: “ the failure of the court to inform the defendant of his rights under section 58 of the Code of Criminal Procedure requires reversal. The requirements of the section are mandatory and not merely directory, and are not waived by defendant’s plea of guilty.”
*718Further, the information refers to depositions of four other persons, as a basis for issuance of the warrant. Such depositions are not part of the return, and apparently were never prepared.
No other errors alleged are herein discussed.
Upon the law it is determined that the judgment should be reversed, the fine remitted, the information dismissed, and the defendant discharged.